Title: From Thomas Jefferson to John Henry Sherburne, 18 April 1825
From: Jefferson, Thomas
To: Sherburne, John Henry


Sir
Monto
Apr. 18. 25.
It is not in my power to inform you of the precise time of the death of Commodore P. Jones. I cannot ascertain even the year. but that being known any file of Newspapers of the date would surely settle it. S. Harrison Smith’s paper, for example, which had a good index would probably announce his death, or any of the periodical publicns of the time.  of his journal containing an account of his operns on the Liman, I remember nothing, and most certainly do not possess it. I sent you every paper of his which I  had except perhaps insignificant notes. if I ever possessed such a paper, it is most likely I may have retd it to him. I know no other way of accounting for it’s disappearance among my papers, if ever it was among them. with my regret that I am not able to satisfy your enquiries be pleased to accept the assurance of my best wishes for the success of your work and of my respectTh:J